Citation Nr: 0917885	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than November 30, 
2000 for the assignment of a 100 percent disability rating 
for the Veteran's service-connected posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.  He received numerous service awards including the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
March 2009.  A transcript of this proceeding is associated 
with the claims file.    


FINDINGS OF FACT

1.  The Veteran was admitted to a VA facility for treatment 
of his service-connected PTSD on November 27, 1999.  

2.  Affording the Veteran the benefit of the doubt, 
entitlement to a 100 percent rating for the service-connected 
PTSD was factually ascertainable as of November 27, 1999.  


CONCLUSION OF LAW

The criteria for assignment of an effective of November 27, 
1999, and no earlier, for a 100 percent rating for service-
connected PTSD have been met.  38 U.S.C.A. § 5110(b) (West 
2002); 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2), 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an effective date 
earlier than November 30, 2000, for the assignment of a 100 
percent disability rating for his service connected PTSD.  

Factual Background

A review of the record shows that the Veteran saw combat 
during his Vietnam service and was first diagnosed with PTSD 
in December 1997.  He submitted a claim for service 
connection for PTSD on January 9, 1998 and by rating decision 
dated in November 1998 the RO granted service connection for 
PTSD and assigned a 30 percent disability rating from July 
10, 1998.  The Veteran disagreed with the effective date 
assigned and also requested an increased rating.  By rating 
decision dated in January 1999, the RO continued the 30 
percent rating previously assigned and granted an effective 
date of January 9, 1998, the date of the Veteran's claim.  In 
a March 1999 rating decision, the RO once again continued the 
30 percent disability rating previously assigned and the 
Veteran perfected an appeal of that decision to the Board.  

In July 2000, the Board granted a 50 percent disability 
rating and no higher for the Veteran's PTSD.  In an August 
2000 rating decision, the RO assigned an effective date of 
January 9, 1998, for the 50 percent rating.  In that 
decision, the RO also considered VA treatment records 
associated with the file after the Board decision to deny a 
rating in excess of 50 percent.  Those records showed that 
the Veteran was hospitalized for treatment of his service-
connected PTSD from November 27, 1999 to December 8, 1999.      

In correspondence received by the RO on November 30, 2000, 
the Veteran indicated that he would like to file a "notice 
of disagreement" with regard to the August 2000 rating 
decision.  In a December 2000 letter, the RO asked that the 
Veteran clarify the statement received in November 2000.  In 
a January 2001 response, the Veteran indicated that he did 
not mean to disagree with the recent decision, his intent was 
to submit a claim for a higher evaluation.  


The RO developed the Veteran's November 30, 2000 claim for a 
higher evaluation and in a March 2002 rating decision 
increased the rating from 50 percent to 100 percent, 
effective November 30, 2000, the date of the Veteran's claim 
for a higher evaluation.  The Veteran perfected the appeal 
for an earlier effective date for the assignment of the 100 
percent rating.  

Earlier Effective Date Legal Criteria

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating and (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.  

A report of examination or hospitalization which meets 
certain requirements will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization at a VA hospital will be 
accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(a), (b).  When the reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of claim.  38 C.F.R. § 3.157(b)(1).
  
Analysis

As noted above, a March 2002 rating action increased the 
Veteran's disability rating for PTSD from 50 percent to 100 
percent, effective November 30, 2000.  The Veteran contends 
that he is entitled to an earlier effective date for the 
assignment of a 100 percent rating.  Specifically, the 
Veteran contends that he is entitled to a 100 percent 
disability rating from January 9, 1998, the date of his 
initial claim for service connection for PTSD.  

The Veteran's initial January 1998 claim was considered in 
the March 1999 rating decision that was perfected to the 
Board.  In the August 2000 rating decision, the RO used 
January 1998 as the effective date for the award of the 50 
percent rating granted in the July 2000 Board decision.  In 
response to the RO's request for clarification of his 
November 2000 correspondence, the Veteran indicated that his 
intent was to file a claim for increased rating.  As the 
Veteran did not file a notice of disagreement, the August 
2000 rating decision, which was initiated by the January 1998 
claim, is final.  38 C.F.R. §§ 20.302, 20.1103.

The RO considered November 30, 2000 as the date of claim for 
increase.  

The Board notes, however, that the record includes the 
November 27, 1999 report of VA hospitalization for treatment 
of PTSD.  There is nothing in the record, either 
correspondence from the Veteran or his representative or 
pertinent treatment records, dated between January 1998 and 
November 27, 1999, which could be considered a claim for 
increased rating.  Thus, November 27, 1999 is the date of 
claim for increase.  38 C.F.R. § 3.157(b)(1).

38 C.F.R. § 3.400(0)(2) provides that the effective date with 
respect to an increase in disability will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  Thus, the question for consideration is whether an 
increased rating prior to November 27, 1999 is possible.

It is necessary to determine whether, sometime between 
November 27, 1998, and November 27, 1999, an increase in the 
Veteran's PTSD became factually ascertainable.  To do so, the 
rating criteria for the disability at issue must be examined.  

The Veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under that code, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.


A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).

Medical evidence dated from November 27, 1998 and November 
27, 1999 shows that the Veteran attended VA Group Therapy 
treatment for PTSD from December 1998 to February 1999.  The 
records detail the Veteran's attendance at group sessions, 
brief outlines of topics discussed and include a diagnosis of 
PTSD, but do not include any specific observations or GAF 
scores.  

The Veteran was hospitalized for his service-connected PTSD 
from November 27, 1999 to December 8, 1999.  GAF scores 
ranged from 47 to 55.  The Veteran was admitted with a 
history of confusion, anger, and homicidal ideations.  He 
also complained of having nightmares, flashbacks, and history 
of getting into a fight, intrusive thoughts, guilt feelings, 
and anger.  On mental status examination the Veteran was 
alert and cooperative and his speech was coherent.  He 
admitted to nervous tension.  His affect was constricted and 
his main preoccupation was with family conflicts.  He 
described some ideas of reference and some specific homicidal 
thoughts in the past towards his cousin.  He stated that he 
had some suicidal thoughts upon admission but that these 
thoughts dissipated.  He complained of flashbacks 
occasionally but he was oriented in three spheres and his 
memory was intact.  His intelligence was average and his 
insight and judgment were intact.  Progress notes for the 
period of November 27, 1999 to December 8, 1999 by the 
nursing staff showed that the Veteran's behavior was calm and 
he presented with no agitation or assaultive behavior and he 
stated that he slept well and was cooperative and polite and 
his mood was stable.  He participated in communication groups 
and was attentive.  The Veteran was interviewed on December 
7, 1999 at which time it was indicated that the Veteran was 
no longer reporting suicidal ideations and that he appeared 
calm and able to make a rational decision that he was ready 
for the next treatment in the outpatient section.  The 
Veteran indicated that he was not ready for discharge as he 
could not predict what his reaction may be when he returned 
home but it was recommended that the Veteran be discharged to 
outpatient care as he had reached maximum hospital benefit.

VA outpatient treatment reports dated from December 1999 to 
November 2000 show that the Veteran participated in group 
counseling sessions at least once a month and often times at 
least weekly for his PTSD.  Also, a review of the claims file 
shows that the Veteran last worked in January 1989 as a 
custodian.

The Board finds that November 27, 1999 (the date of the 
Veteran's admission to the VA hospital) is the proper 
effective date for the assignment of a 100 percent disability 
rating for service-connected PTSD.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The medical evidence 
dated the one year prior to November 27, 1999, does not 
include sufficient detail to support a finding that the 
Veteran's service-connected disability had increased to the 
next disability level.  38 C.F.R. § 3.400(0)(2) 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).
  
VA has obtained VA outpatient treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.    



ORDER

An effective date of November 27, 1999, and no earlier, for 
the assignment of a 100 percent disability rating for 
service-connected PTSD is granted, subject to the laws and 
regulations governing the payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


